BROWN, District Judge.
This is an admiralty appeal, and relates to the grounding of the barge Jeannie at Telegraph Point, about two miles above the city of Bath, on the Kennebec river, June 3, 1906, while the barge was in tow of the appellant’s tugs Seguin and Perry.
The facts are fully and accurately reported in the opinion of the learned District Judge in 159 Fed. 755-763.
We entirely agree with the conclusion of the District Court that the appellant did not, in its towage service, exercise such reasonable degree of skill and care as was due under the circumstances. We are of the opinion that the grounding of the Jeannie was due entirely to unskillful management in making the turn at Thorne’s Head, and find no *445reason for adding anything to the observations of the District Judge upon this point.
The decree of the District Court is affirmed, and the appellee recovers costs in this court.